Citation Nr: 1713149	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety disorder, and depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976, November 1990 to June 1991, and April 1995 to October 1995, with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In June 2016, this claim was remanded by the Board for further development.  

The Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.

Further, the Board notes that a travel board hearing was scheduled in April 2016. The Veteran did not appear, and has not requested that a new hearing be scheduled. Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

As noted above, this claim was previously remanded by the Board in June 2016.  At that time and in pertinent part, the RO was instructed to schedule the Veteran for a new VA examination to obtain an opinion as to whether any of the Veteran's diagnosed psychiatric disabilities were causally related to service.  Any opinion expressed was to be supported by a detailed rationale.  

Although a VA addendum opinion was obtained in June 2016, the Board finds the examiner's opinion to be entirely unresponsive to the Board's remand directives, and thus inadequate for the purpose of adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that a medical opinion is considered probative if it is definitive and supported by detailed rationale).

Specifically, the June 2016 examiner articulated that the Veteran did not have a diagnosis of PTSD, and that his mental disorder was not related to military service.  Additionally, the precise cause or etiology of the Veteran's psychiatric disability was unknown, as most mental disorders do not have a precise etiology.

This opinion is inadequate for several reasons.  First, the examiner fails to address the Veteran's prior diagnoses of psychiatric disabilities other than PTSD, including  adjustment disorder (as asserted by a December 2009 VA examiner); anxiety disorder (as asserted by an August 2012 VA examiner); and depressive disorder (as asserted by a March 2015 VA examiner).  However, service connection may be awarded for any psychiatric disability found to have existed during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, an etiological opinion is needed for each of the Veteran's psychiatric disabilities diagnosed during the appeals period.

Further, the June 2016 examiner relied upon an inaccurate legal standard in asserting that the precise cause of the Veteran's psychiatric disability was unknown.  In a service connection claim, the relevant question is not whether a precise link exists between the claimed condition and service, but whether it is "at least as likely as not" (a 50 percent probability or more) that a causal relationship exists.  As such, a VA opinion reliant upon the proper legal standard is required at this time.  Said opinion must be based upon a thorough review of the entire record, to include the Veteran's reports of several in-service events as related to his psychiatric disability.  

On remand, the RO should also associate ongoing pertinent VA treatment records with the record before the Board.  38 C.F.R. § 3.159(c) (2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following: 

a.  Identify any current psychiatric disabilities, including those that have been diagnosed at any time during the rating period on appeal;

b.  For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  For reference, the Veteran had active service from June 1976 to October 1976; November 1990 to June 1991; and April 1995 to October 1995.  

3.  Readjudicate the Veteran's claim.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


